40

41

12

13

14

15

16

1?

18

19

26

21

22

23

24

25

26

27

28

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 1 of 28

Thomas D, Haklar, SBN 169039

Peggy J. Reali, SBN 153102

LAW OFFICE OF THOMAS D. HAKLAR
320 Encinitas Blvd., Suite A

Encinitas, CA 92024

Tel: 858 481-5454

Fax: 858 720-9797

thaklar(@haklarlaw.com

Scott D. Hirsh (Pro Hac)

SCOTT HIRSCH LAW GROUP, PLLC
7301 W. Palmetto Park Road, #207A
Boca Raton, FL 33433

Tel: 561 569-7062
scott@scotthorschlawgroup.com

Attorneys for Plaintiff and Others Similarly Situated

(Additional Attorneys on Signature page)

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SUSAN SMITH, individually and on behalf of
all others similarly situated,

Plaintiff,
V8.
WALGREENS BOOTS ALLIANCE, INC.,

WAGDCO, LLC, WALGREENS CO, COSTCO
WHOLESALE CORPORATION, and DOES 1-10,

Defendants.

Case No.: 3:20-cv-05451-CRB

PLAINTIFFS MEMORANDUM OF POINTS
AND AUTHORITIES IN OPPOSITION TO
12(B)(6) MOTION TO DISMISS SECOND
AMENDED COMPLAINT AND
MEMORANDUM OF POINTS AND
AUTHORITIES FILED BY COSTCO
WHOLESALE CORP. FOR FAILURE TO
STATE A CLAIM UPON WHICH RELIEF
CAN BE GRANTED

Honorable Charles R, Breyer
Hearing Date: June 18, 2021

Hearing Time: 10:00 a.m.
Courtroom: 06, 17" Floor

 

 

 

 

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

il

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

IL.
il.
IV.

Vi

Vil.
VOL

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 2 of 28

 

TABLE OF CONTENTS

PLAINTIFFS MEMORANDUM OF POINTS AND AUTHORITIES... ci sseeeteecestesereesenne 1
NATURE OF THE CASE. cceeceetc er etesenecnesseceecsenereseerseseieaniegreetianeecaiennegrens Leseeceaeeseevseens 1
STATEMENT OF THE ISSUES AND SUMMARY OF ARGUMENT... cceceetereteereieneen 3
STANDARD OR REVIEW. ..ccccccccsccsssesssstecssaseeseeesseseeseceseeeseneee ane te ese tenes rise ae tees HERES ee REOLESPEED OSS 8
PLAINTIFF HAS ALLEGED THAT COSTCO’S POLICY DISCRIMINATES ON THE

BASES OF DISABILITY.....cccccccsessseeeeceeesereeetenreesrsseseenrereesreneerenesseestenseecarseecrsneeeaseneeiseeneenseneet 9
A. THE COSTCO OPIOID DISPENSING... ceccseceseereererceetneaereeneerseneseteeeersanneenenniteseny 9
B. THE POLICY DISCRIMINATES ON THE BASIS OF DISABILITY... ceceseeeeneenes 10
C, THE COSTCO POLICY RESULTS IN DISPARATE TREATMENT... cee 13
D, PLAINTIFF LACKS EANINGFUL ACCESS UNDER THE COSTCO POLICY.......... 14
E. PLAINTIFF HAS ADEQUATELY ALLEGED A NECESSARY AND... cece 16

REASONABLE MODIFICATION TO COSTCO’S POLICY

PLAINTIFF’S CLAIMS DO NOT SEEK RELIEF FOR THE “INADEQUATE

TREATMENT OF A DISABILITY” BY PHARMACISTS. .cccccecstesesestteseneerennesseneceenees 21
PLAINTIFF’S CALIFORNIA STATE LAW CLAIMS MAY NOT BE DISMISSED............ 22
CONCLUSION... cccccccscctenererereneneeeeeraseeeseeeaceenseeseseeseeeereeneeeees heen EU GAS ESAS DEORE ELA RAE CES EEE EE pESFEEEHaEES 23

i

Plaintiff's Opposition to Defendant Costco Wholesale Corp.s’ Motion to Dismiss Second Amended Complaint

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 3 of 28

Table of Authorities

Cases

Abdu—Brisson v, Delta Air Lines, Inc., 239 F.3d 456, 468 (2d Cir, 2001) wis ceccsesssneseereseeneee neers 3

Aguirre y. California School of Court Reporting (CSCR)-—Riverside, 2016 WL 7635957 *3 (C.D. Ca,

QZOUG).scieccrscssccccssscscssescereescsenseeeesseeeceseesccsessssansesssneesssseseaeessassSeeeSHtEAAU,OEUEUEREEES EI OETEnPEOEIOROUIESUSEIOFEREE EEE 16
Bain v. Transcor Am., LLC, 2009 WL 562586 (M.D. Tenn. 2009). (Doc. 76, p. 12.) ices 12
Bell Atlantic Corp. v Twombly, 550 U.S. 544, 555 & 570 (2007) ..ccccsccsesees ener enntietiecenisineieraesieees 8
Doe v. CVS Pharmacy, Inc., 982 F,3d 1204 (98 Cir, 2020) ecccecesesseseeieteesreensenserssseeaseresicnisesieees 8,10
Dunlap v. Ass'n of Bay Area Gov'ts, 996 F. Supp. 962, 965 (N.D. Ca. 1998). scence 19
Duvall v, County of Kitsap, 260 F.3d 1124, 1138-39 (Oth Cir, 2001) ccscccseseterereeeeeeeeetersnsenesesseees 14
Fjellestad y. Pizza Hut of Am., Inc., 188 F.3d 944, 950 (8th Cit. 1999) ceteris 19
Grajales v. PR. Ports Auth., 682 F.3d 40, 44—5 (1st Cir, 2012) ceccccreceeeenseeneeseneneerrerssnersssenssesseneasas 8
Hale v. King, 642 F, 3d 492 (5" Cir. 2011) ccccccseceoceresnesersesesseesesersscsenssnescseesenesnseneseneenssnneenesseenees 12
Hishon v. King & Spalding, 467 U.S, 69, 73 (1984) oc ecsscceerstersessctcnesresneseeseernsenestensers ricerca 23
Johnson v. City of Blaine, 970 F.Supp.2d 893, 911 (D. Mint. 2013). cececeeseereneeeenentenerersisess 6,19
Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir, 2008) ....ccceseeses reenter 8
Ledford v. Sullivan, 105 F. 3d 354, 356 (7 Cir, 1997) ..ccccscseseseseseesisssssessseecsenessareessensesssereesnnsneeans 23
Munson v. Del Taco, Inc., 208 P.3d 623 (Ca, 2009)... ccseecereeseseerstserterssseareeressessestessesterenesrsenseneee! 23
National Federation of the Blind v. Lamone, 813 F.3d 494, 507 (4™ Cir, 2016) v..sssssessereeesnenen 6,21
Nunes v. Massachusetts Dept. of Correction, 766 F.3d 136, 144 (1% Cir, 2014) ccseeseerserensnenens 23
Pac. Shores Props., LLC v, City of Newport Beach, 730 F.3d 1142, 1160 (9th Cir. 2013) ectituaneeseeaes 2,13
Pickens v. Astrue, 252 Fed. Appx. 795, 796 (9th Cir, 2007) ciccsscecssssserersseeterressssesesssesresiiererareerecny 19,
Presta vy. Peninsula Corridor Joint Powers Bd., 16 F.Supp.2d 1134, 1136 (N.D. Ca. 1998) cece 19

id

Plaintiff's Opposition to Defendant Costco Wholesale Corp.s’ Motion to Dismiss Second Amended Complaint

 
10

11

12

13

14

15

16

17

18

19

20

241

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 4 of 28

Stone v. City of Mount Vernon, 118 F.3d 92, 98 (2d Cir, 1997) cccceceecesereterereer teens neenerennestereaneienees
Swierkiewicz v. Sorema N.A., 534 U.S, 506, (2002)... ec ceeereetrersenreeneeeeeceesnennesteccareneieraerrresee
Tauscher v, Phoenix Board of Realtors, Inc., 931 F. 3d 959, 964-5 (9! Cir, 2019). cscs eeneeees
Tsombanidis y. West Haven Fire Dept., 352 F.3d 565, 573 (2d Cit. 2003) ...cccceseneeeeeteeeeeienes

Wirey v. Richland Community College, 913 F Supp.2d 633 (C.D. TL. 2012). nseeseenen
Statutes

42 U.S.C. §12102(4)(A) secssssesssesvsscevssssssovsssesssscseseesesenisesesssisissssssnssnnessssasonsssennonnansoneseteceeseuniesiinanssisssnis
42 U.S.C. §12102(A)(D) serccccrsvssssescscsecersvessssssssseesesccrsuessassansceieesssvassasnsessssseceeceeseusesinseegneaeeteseusassssseae
ADAAA §2(b)(5), 122 Stats at 3554 .cccccsccscssssssssesssscsssessesseessesseessssecesseessessnnsnariuesninnannusensanesssnsess 10,11

Regulations

21 CER. § 1306,04(a) ccccccscssssvessssssssssssssovesesssscsesecsessessssessvvassssssessssessassnssesssessecanseseeeeteseeseanesaianssssesse

Rules
Federal Practice & Procedure §1356, at 354 (3d ed. 2004) oe ecsesteneresteeenentertscersetiassensenersennertias

aaa

Plaintiffs Opposition to Defendant Costco Wholesale Corp.s’ Motion to Dismiss Second Amended Complaint

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 5 of 28

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES
I,
INTRODUCTION
The parties are before this Court on a motion to dismiss under Federal Rule {2(b), not a motion for
summary judgment or class certification. Federal Rule of Civil Procedure 8 requires only “a short and
plain statement of the claim showing that the pleader is entitled to relief.” The purpose of a Rule
12(b)(6) motion to dismiss is to test the sufficiency of the allegations in a complaint, not to resolve the
case on the merits. 5B Wright & Miller, Federal Practice & Procedure §1356, at 354 (3d ed. 2004),
Yet, in addressing Plaintiff's allegations in the Second Amended Complaint (“SAC”), the crux of
many of Costco’s arguments is that those allegations do not prove some supposedly required element.
Plaintiff's allegations are to be taken as true, but Costco frequently argues either that Plaintiff's
allegations are not true or blanketly asserts, in its own conclusory fashion, that Plaintiffs allegations
are conclusory. Indeed, many of Costco’s arguments raise fact questions over what can or cannot be
proven and what should or should not be believed. This is not the standard by which the SAC is to be

judged.

Il.

NATURE OF THE CASE

Costco’s and Walgreens’ characterizations of Susan Smith’s claims are purposeful distortions to
advance their arguments for dismissal. At its heart, her case is one of over-discrimination.
Susan Smith is an innocent victim of the war on opioid abuse. And she is not alone. To protect

themselves from potential liability for claims resulting from their alleged role in creating the national

 

The SAC is document no. 71 on the docket for this case.

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 6 of 28

opioid abuse crisis, such as asserted in the City ef San Francisco suit’, the Defendants in this suit,
whose alleged contribution to the Opioid crisis was to fail to properly evaluate prescriptions, have
adopted corporate wide Policies for the dispensing of opioids which still do not properly evaluate the
prescription itself but instead focus on the person attempting to fill the prescription and are predisposed
to refusing to fill the prescriptions as written.

The Policies incorporate dosage and duration limits set out in the 2016 CDC Guideline for
Prescribing Opioids (the “CDC Guideline”), despite clear and public warnings — made before and after
their incorporation into the Policies - that the Guideline was not meant to be applied by pharmacists, was
not meant to be applied to prescriptions for patients such as Susan Smith and was being inappropriately
applied in their Policies. When an opioid prescription exceeds those limits, the Policies
incentivize/coerce the pharmacist to refuse to fill the prescription as written based on a subjective
evaluation of the person attempting to get the prescription filled and/or a “reevaluation” of the doctor’s
treatment decisions.

The Ninth Circuit has warned against the disingenuousness of these types of arguments,
observing that: “The principle that overdiscrimination is prohibited undergirds all of constitutional and
statutory anti-discrimination law, although it often goes unsaid precisely because it is so foundational.”
Pac. Shores Props., LLC y, City of Newport Beach, 730 F.3d 1142, 1160 (9th Civ. 2013), cert. denied,
574 U.S. 974 (2014). The Ninth Circuit further noted that: “A willingness to inflict collateral damage
by harming some, or even all, individuals from a favored group in order to successfully harm members
of a disfavored class does not cleanse the taint of discrimination; it simply underscores the depth of the
defendant's animus,” Jd.

Over-discrimination can lead to a “grotesque scenario” described by the Ninth Circuit as follows:

 

2 See City of San Francisco, No. 18-7591, Dog, 128, 201 & 4] 191-544.

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 7 of 28

Plaintiffs in anti-discrimination suits would be unable to demonstrate the discriminatory intent
of a defendant that openly admitted its intent to discriminate, so long as the defendant (a) relies
on a facially neutral law or policy and (b) is willing to “overdiscriminate” by enforcing the
facially neutral law or policy even against similarly-situated individuals who are not members of
the disfavored group. Such a rule presents the “grotesque scenario where af ] [defendant] can
effectively immunize itself from suit if it is so thorough in its discrimination that all similarly
situated [entities] are victimized.” Abdu—Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 468 (2d
Cir. 2001).
This “grotesque scenario” is not the law. /d A willingness to inflict collateral damage by
harming some, or even all, individuals from a favored group in order to successfully harm
members of a disfavored class does not cleanse the taint of discrimination; it simply underscores
the depth of the defendant's animus. See, e.g., Griffin v. Cnty. Sch. Bd. of Prince Edward
Cnty., 377 U.S. 218, 231, 84 S.Ct. 1226, 12 L-Ed.2d 256 (1964) (holding that although a county
has the legal power to close all of its public schools, it could not do so for the purpose of
preventing children from attending desegregated schools).
Id., at 1159-60,
Costco’ Motion to Dismiss is premised upon this “grotesque scenario” and should be dented.
Til.
STATEMENT OF THE ISSUES AND SUMMARY OF ARGUMENT
Costco characterizes the SAC as alleging that its Opioid Dispensing Policy (the “Policy”’)
“effectively refus[es] to fill prescriptions exceeding the dose and duration recommended by the Centers
for Disease Control” (“CDC”). (Doc. 76, p. 7.) This summary description does not convey the true
import of Plaintiff's allegations. Plaintiff alleges that in 2016, the CDC proposed certain dose (< 90
MME) and duration (3-7 days) thresholds for opioid prescriptions, but those limits were guidelines
recommended for clinicians, not pharmacists that was intended to be applied only to acute pain patients
beginning opioid treatment and specifically did not apply to cancer treatment, palliative care, and end-
of-life care. (SAC, 943) Nonetheless, Costco, and other pharmacy chains, enacted policies adopting
these thresholds as hard and fast limits for the pharmacists in filling prescriptions. Further, they

continued these policies even after the American Medical Association (“AMA”), the Pain Management

Best Practices Inter-Agency Task Force established by the U.S. Department of Health and Human
3

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

11

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

26

27

28

judgment” by instructing, coercing and/or incentivizing them to not fill even legitimate opioid

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 8 of 28

Services and even the CDC itself publicly stated that pharmacies were applying the CDC Guideline
inappropriately and harming patients as a result, (SAC, §9]45-53) The ultimate goal of these policies is
not to determine whether an opicid prescription exceeding these limits is valid, but to find a pretext to
either not fill such prescriptions or fill them below these limits. (SAC, {]66-68)

Costco also characterizes the SAC as alleging “inadequate treatment for disability” and contends
that Plaintiff conflates “treatment and disability.” (Doc. 76, pp. 10-1.) A pharmacist’s role is not to
provide medical “treatment” for the patient; that is the doctor’s role, The pharmacist is to ascertain that a
prescription is valid before filling it and advise of potential harmful interactions with other medication.
Plaintiff alleges that Costco’s Policy pressures and/or instructs, expressly or implicitly, its pharmacists to
not fill opioid prescriptions which exceed the CDC Guideline dose and duration thresholds and/or fill
them at lesser amounts, regardless of whether the prescriptions are valid. (See SAC, §§66-68) Indeed,

Plaintiff alleges that Costco’s Policy, and related training, interferes with its pharmacists’ “healthcare

prescriptions if they exceed the CDC Guideline dose and duration thresholds.

Plaintiff alleges that Costco’s Policy is facially discriminatory because it draws a distinction based
on traits more likely to be applicable to disabled persons, i.e., disabled persons are more likely than non+
disabled persons to require opioid prescriptions which exceed the CDC Guideline dosage and duration
thresholds and/or Costco’s Policy treats individuals differently based on criteria closely associated with
disabled persons (referred to as “proxy discrimination”). (SAC, 4126) It is entirely plausible that
conditions requiring opioid prescriptions exceeding the CDC Guideline dose and duration thresholds
qualify the persons with those conditions as disabled under the expansive reach of the ADA and/or that
the need for such prescriptions is a proxy closely associated with being disabled under the expansive reach

of the ADA,

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

il

12

13

14

15

16

a7

18

19

20

21

22

23

24

29

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 9 of 28

‘To be clear, it is not the prescription itself that renders a person disabled under the ADA any more
than a wheelchair renders a paralyzed person disabled; it is the disabling condition which creates the need!
for the prescription just as the paralysis creates the need for a wheelchair. Costco does not present
evidence contradicting these allegations, but simply argues that what Plaintiff alleges isn’t so. Costco
thus makes a factual argument which the Court obviously knows is inappropriate at this stage.

Plaintiff also alleges that she lacks meaningful access to Costco’s pharmacy services. In Costco’s
opinion, Plaintiffs four interactions with Costco pharmacies provide “no support” for this allegation.
Once again, Costco’s argument depends upon and applies a standard that is simply not applicable at this
stage. Plaintiff has adequately alleged she is disabled, an allegation not disputed by Costco, and that
Costco has refusal to fill her opioid prescriptions every fime at the multiple Costco locations where she
has attempted to fill them. (SAC, f§109-111) Plaintiff was never told that her prescriptions were invalid.
On one occasion, Plaintiff was not given any reason for the refusal. On another, she was told Costco did
not sell her medication, which Plaintiff alleges was a pretextual reason, On a third occasion, the denial]
was purportedly because she did not have her Costco card with her, though her mother, who was present,
did have a Costco card. Plaintiff also alleged this reason was pretextual. Jd.

Plaintiff is entitled to all reasonable inferences from these allegations to be drawn in her favor.
She has alleged she is disabled and has valid prescriptions for opioid medication. She has alleged that
Costco has an opioid Policy inappropriately incorporating the CDC Guideline dose and duration limits,
which her prescriptions exceed. Costco refused to fill her prescriptions either for no reason or pretextual
reasons. The fact that it happened on only three or four occasions is legally irrelevant as Plaintiff is not
required to undertake a vain and useless act. It is reasonable to infer from these allegations, and the other
allegations in the SAC, that Plaintiff has no access, and certainly no meaningful access, to Costco’s

pharmacy services for her opioid prescriptions. Costco’s opportunity to refute these allegations will come

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

il

12

413

14

15

16

1?

18

19

29

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 10 of 28

later after adequate discovery. While Costco may characterize its actions as minor inconveniences ox
trivial interruptions of Plaintiff's life, the medical treatment of patients with opioids requires a strict regime’
of dosing on regular schedules without interruptions. As the CDC has belatedly acknowledged, failing
this can cause problems, such as myocardial infarction, death, debilitating withdrawal symptoms, seizures
and other very serious maladies.’

Plaintiff further alleges that Costco is required to reasonably modify its Policy. In a single sentence
argument, Costco asserts that Plaintiff has not alleged that she requested a modification of its Policy.
There is no statutory requirement that Plaintiff make such a request and, as the Court noted in its February
3, 2021 Order, to the extent courts might require such a request, the request need not be written or use any
particular language, (Doc. 61, p. 12 n.1 19.) Plaintiff has alleged that (i) she complained to Costco’s
pharmacists and pharmacy managers about the refusal to fill her opioid prescriptions, (ii) Costco is aware
of the need to modify its Policy in light of public criticism from the AMA and the CDC of the improper
incorporation of the CDC Guideline dose and duration thresholds, and (iii) upon information and belief,
numerous other disabled persons and/or their treating physicians have also complained to Costco about
its Policy. (SAC, 4133) The allegations are more than sufficient under the applicable standard.

Costco also asserts that Plaintiff has not alleged a reasonable modification of its Policy. There is
“no precise test for what constitutes a reasonable” modification. Johnson v. City of Blaine, 970 F.Supp.2d
893, 911 (D. Minn. 2013), and at the pleading stage, the burden of establishing reasonableness is “not a
heavy one.” National Federation of the Blind v. Lamone, 813 F.3d 494, 507 (4® Cir.
2016)(quoting Henrietta D. v. Bloomberg, 331 F.3d 261, 280 (2d Cir. 2003), cert. denied, 541 U.S. 936

(2004)). Most cases reflect that Plaintiff need show only that a reasonable modification is “facially

 

3 https://www.cde.gov/media/releases/2019/s0424-advises-misapplication-guideline-prescribing-
opioids.html, 6

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
16

11

12

13

14

15

16

1?

18

13

20

21

22

23

24

25

26

a7

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 11 of 28

possibie,” or suggest the existence of a particular plausible modification.

At present, Plaintiff does not know the details of Costco’s Policy and Costco claims the Policy is
something different from what has been alleged by Plaintiff, though Costco refuses to divulge the terms
of its Policy to the Court. However, the Policy, as alleged by Plaintiff (based on her experience and
available information) inappropriately incorporates the CDC Guideline dosage and duration limits and
actively works to ensure that opioid prescriptions exceeding those limits are not filled rather than
determine if the prescriptions are valid and, further, refuses to inform the patient of the true reasons why;
his or her prescription is not being filled as written.

Plaintiff has requested that (a) the Costco Policy be revised to not inappropriately use the CDC
Guideline dosage and/or duration thresholds as a basis for refusing to fill valid opioid prescriptions as
written and (b) to require that patients be informed of the true reason why their opioid prescriptions are
not being filled as written. (SAC, 49136, 144) Costco argues that Plaintiff's proposed modifications do
not take into account its pharmacists’ “duty to prescribe and dispense controlled substances.” (Doc. 76,
p. 17.) Not only do Costco’s pharmacists not have a duty to “prescribe” controlied substances, but they
are forbidden from doing so. Indeed, Plaintiff alleges that the incorporation of the CDC Guideline dosage
and/or duration thresholds into the Costco Policy interferes with the relationship between patients and
their physicians who do have a duty to prescribe controlled substances. (SAC, {{§/74-76) Further,
Plaintiff's proposed modifications do not interfere with the pharmacists’ duties. As the AMA and CDC
have both announced, the incorporation of the CDC Guideline dosage and duration limits into the Costco’s
Policy in the manner alleged by Plaintiff is inappropriate, so removing that incorporation creates no

problem (and, indeed, corrects an existing problem),

Plaintiffs Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

11

l2

13

a4

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 12 of 28

IV.
STANDARD OF REVIEW

Unlike Walgreens, Costco at least formulaically recites the proper standard of review for a Rule 12(b)
motion to dismiss. However, like Walgreens, Costco’s arguments are based largely on evidentiary and
proof issues and seek to deny Plaintiff the opportunity to gather evidence in support of her allegations
through discovery and present it to the Court so her claims can be decided on a complete record.
Federal Rule of Civil Procedure 8 only requires “a short and plain statement of the claim showing that
the pleader is entitled to relief.” The purpose of a Rule 12(b)(6) motion to dismiss is to test the
sufficiency of the complaint, not to resolve the case on the merits. 5B Wright & Miller, Federal Practice
& Procedure §1356, at 354 (3d ed. 2004), In considering Costco’s motions to dismiss, the Court must
accept all of Plaintiff's well-pleaded facts as true, analyze those facts in the light most favorable to her
and draw all reasonable inferences in her favor. Doe v. CVS Pharmacy, Inc., 982 F,3d 1204 (9" Cir.
2020); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir, 2008).

Plaintiff is not required to allege, much less prove, a prima facie case of discrimination at this stage of
the proceedings, See Swierkiewiez y. Sorema N.A., 534 U.S. 506, (2002).4 Detailed factual allegations
are not required; the facts alleged need only be sufficient to “state a claim to relief that is plausible on
its face.” Bell Atlantic Corp, v Twombly, 550 U.S. 544, 555 & 570 (2007). “To cross the plausibility
threshold a claim does not need to be probable” — it need only give rise to more than a mere possibility

of liability. See Grajales v. P.R. Ports Auth., 682 F.3d 40, 44-5 (ist Cir, 2012). “A well-pleaded

 

4 Although Swierkiewicz was decided before Igbal and Twombly, it remains the law that a plaintiff
is not required to plead a prima facie case of discrimination to survive a motion to dismiss. Sheppard v.
David Evans & Assoc., 694 F.3d 1045, 1050 n. 2 (9th Cir. 2012); Prouty v. Berryhill, 2019 WL 8164378
*3 (C.D. Cal. 2019). 9

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

il

12

43

14

15

16

17

18

19

20

21

a2

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 13 of 28

complaint may proceed even if it strikes a savvy judge that actual proof of those facts is improbable, and
that a recovery is very remote and unlikely.” Twombly, 550 U.S. at 556.
Plaintiff's SAC easily satisfies this standard.

V.

PLAINTIFF HAS ALLEGED THAT COSTCO’S
POLICY DISCRIMINATES ON THE BASIS OF DISABILITY

A. The Costco Opioid Dispensing Policy
Without describing the details of the Policy alleged in the SAC, Costco asserts, without any
evidence, that it “has no such policy.” (Doc. 76, p. 7.) Costco does not deny having an Opioid Dispensing
Policy but offers no proof of its terms. The Costco Policy as alleged in the SAC, which therefore must be
accepted as true, is that:

1. After the issuance of the 2016 CDC Guideline, Costco amended its Policy to incorporate the
Guideline’s 50-90 MME dosage and 3-7 day duration thresholds.

2. The Policy, and related Practices, Procedures and Training, pressures and/or instructs, expressly
or implicitly, Costco’s pharmacists to nof fill prescriptions exceeding the CDC Guideline’s dosage
and duration thresholds and/or fill them below those thresholds, even if they are legitimate
prescriptions,

3. The Policy, and related Practices, Procedures and Training, actively discourages and burdens the
process of filling valid prescriptions exceeding the CDC Guideline dosage or duration thresholds.

4. Costco’s pharmacists are not required to explain to the patients the true reason why their valid
prescriptions are not being filled or not being filled as written. Instead, they typically provide no
explanation, offer a pretextual explanation, such as being out of stock, or seek to delay any action
hoping the patient will go away on his or her own.

5. In addition, Costco has inadequately trained its pharmacists with regard to its Policy, resulting ini
inconsistent application of the Policy, patients presenting valid opioid prescriptions being treated
as criminals, drug seekers and addicts and its pharmacists either refusing to tell patients why their
valid prescriptions were not being filled as written or providing pretextual reasons for the refusal

to full,

(SAG, 464-69)

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

iL

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

at

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 14 of 28

B, The Policy Discriminates on the Basis of Disability

Costco asserts that the SAC fails to plausibly allege that Costco’s Policy “only applies” to “persons
reasonably considered ‘disabled’ under federal law.” (Doc. 76, p. 11.) As a threshold matter, Plaintiff is
not required to allege that Costco’s Policy applies “only” to disabled persons to allege a claim for disability
discrimination. The question of whether Costco’s Policy also applies to non-disabled persons goes to
Costco’s defense that its Policy is “facially neutral.” As discussed below, the Policy is not facially neutral,
Even if it were, Plaintiff can allege discrimination based on disparate impact or Costco’s failure to
reasonably modify its Policy, a fact which Costco appears to recognize in its motion. Plaintiff has alleged
all of these bases for her disability claim in additional to alleging disparate treatment. (SAC, 9126-134)

i. The Costco Policy is Not Facially Neutral

 

As noted, Costco asserts that its Policy, as alleged by Plaintiff, applies to non-disabled persons as
well as disabled persons, making it facially neutral. But, Plaintiff alleges that the Costco Policy is not
facially neutral for two reasons: (1) all persons covered by the Policy are plausibly considered disabled
under the ADA’s expansive reach and (2) Costco Policy is a form of proxy discrimination. (SAC, 9126)

1. All Persons Covered by the Costco Policy are Plausibly Disabled

 

To determine the “plausibility” of Plaintiffs allegations that all persons covered by the Costco
Policy are disabled, those allegations must be viewed in the context of the meaning of “disabled” under
the ADA.’ As previously briefed to the Court®, “disability” under the ADA is an extremely broad and

easy to meet classification. The ADA Amendments Act of 2008 (ADAAA”) proclaimed that: “The

 

° A person who is “disabled” under the ADA is also considered disabled under the RA, the ACAI
and the Unruh Act, See Coons v. Secretary of US. Dept. Of Treasury, 383 F.3d 879, 884 (th Cir,
2004); Doe v. CVS Pharmacy, Inc., 982 F. 3d 1204 (9" Cir. 2020), pet. for cert. filed.

6 In the interest of brevity, and because it does not appear to be a contested issue, Plaintiff would

refer the Court to and adopt her prior briefing rather than restate all of the law previously cited to the Court
regarding disability under the ADA. 10

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

11

12

13

14

15

16

1?

38

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 15 of 28

definition of disability in this chapter shall be construed in favor of broad coverage of individuals under
this chapter, to the maximum extent permitted by the terms of this chapter.” 42 U.S.C. §12102(4)(A).
See also Wirey v. Richland Community College, 913 F.Supp.2d 633 (C.D. Ill. 2012) (“Notably, the ADA
was amended in 2008 to make the standard for qualifying as disabled more inclusive”), Congress made
clear that establishing a disability under the ADA would “not demand extensive analysis.” ADAAA|
§2(b)(5), 122 Stat. at 3554. Further, impairments that are episodic, in remission or last less than six months
can also be substantially limiting and qualify as disabilities. 42 U.S.C. §12102(4)(D),.

As alleged by Plaintiff, the Costco Policy applies to people with prescriptions exceeding the CDC
Guideline dose and/or duration limits, A reasonable inference drawn from the SAC is that people who
are given such opioid prescriptions have an underlying condition or conditions that qualifies them as
disabled under the ADA. Indeed, Walgreens in its motion concedes that it is reasonable to infer that a
“vast number” of people whose opioid prescriptions exceed only the duration threshold are disabled.
(Doc. 74, p.4.) Costco misconstrues Plaintiffs position as being that “the disability is having a
prescription exceeding the CDC recommendation.” (Doc. 76, p. 9.) To be clear, it is not the prescription!
itself that renders a person disabled under the ADA any more than a wheelchair renders a paralyzed person!
disabled, it is the disabling condition which creates the need for the prescription just as the paralysis
creates the need for a wheeichair. Plaintiff contends that prescriptions exceeding the CDC Guideline dose
and duration limits are evidence of persons with a medical condition or conditions who qualify as disabled
under the ADA, not that the prescription itself is a disability. Thus, Costco is arguing over the plausibility
of Plaintiff proving this claim, which is not the correct standard for a motion to dismiss.

Costco contends that “Plaintiff cannot deny that many chronic pain patients, even those prescribed
opioid medication at higher dosage or duration levels, are not disabled under federal law,” citing the

Court’s statement in its February 3, 2021 Order that “National estimates of high impact chronic pain can

11

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

am

12

13

L4

L5

16

a7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 16 of 28

help differentiate persons with limitations in major life activities . .. from those who maintain normal life
activities despite chronic pain.” (Doc. 76, p. 12, Order, Doc. 61, p. 10.) Again, this is an argument over
what the evidence ultimately might or might not prove. Further, the study quoted in the Court’s Order
had nothing to do with opioid prescriptions, making it inapplicable to Costco’s point. Indeed, there is no
reason to believe that people “who maintain normal life activities despite chronic pain” are given
prescriptions for opioids exceeding the CDC Guideline dose and duration thresholds,

Costco also asserts: “Nor can Plaintiff deny many persons prescribed such opioid medication do
not suffer from a disabling medical condition,” citing the statement in the Court’s February 3, 2021 Order
that “Plaintiff's alternative assertion, that all individuals who seek to fill an opioid prescription . . . are
‘disabled’ under federal law, is incorrect as a matter of law.” (Doc. 76, p. 12, Order, Doc. 61, p. 11.)
Plaintiff can, and does, deny Costco’s assertion, but, again, this is an argument over what the evidence
ultimately might or might not prove. Further, the Court’s statement quoted by Costco is inapplicable to
the SAC. That statement was made in connection with the discussion of acute pain patients. Acute pain
patients are not prescribed opioids in excess of the CDC Guideline dose and duration thresholds, Indeed,
as Plaintiff alleges, the CDC Guideline was intended for acute pain patients.

Similarly, Costco argues that Plaintiff cannot rely on “chronic pain to create a disability,” citing
Hale y. King, 642 F, 3d 492 (5" Cir, 2011) and Bain v. Transcor Am., LLC, 2009 WL 562586 (M.D, Tenn.
2009), (Doc, 76, p. 12.) Neither case applied the expanded definition of “disability” under the ADAAA|
and, in any event, it is not clear that the plaintiff in either case required opioid medication in excess of the
CDC Guideline dose and duration threshoids. More importantly, Plaintiff dees not contend chronic pain
creates a disability. It is the underlying condition which renders a person disabled. The need for a
prescription exceeding the CDC Guideline dose and duration limits evidences the existence of such

conditions.

12

Plaintiff's Opposition to Defendant Costeo Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
16

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 17 of 28

2, ‘The Costco Policy is a Form of Proxy Discrimination

Even accepting Costco’s argument that not all persons with opioid prescriptions exceeding the
CDC Guideline’s dose and duration thresholds are disabled, dismissal of the SAC is not the inevitable
result. “Proxy discrimination is a form of facial discrimination. It arises when the defendant enacts a law
or policy that treats individuals differently on the basis of seemingly neutral criteria that are so closely
associated with the disfavored group that discrimination on the basis of such criteria is, constructively,
facial discrimination against the disfavored group.” Pac. Shores Props., LLC v. City of Newport Beach,
730 F.3d 1142, 1160 n. 23 (9th Cir. 2013), cert. denied, 574 U.S. 974 (2014),’

The “fit” between the expansive standard for disability under the ADA and opioid prescriptions
exceeding the CDC Guideline dosage and/or duration limits, as alleged, is plausibly “sufficiently close”
to allege proxy discrimination. As noted, even Walgreens concedes in its motion that it is a reasonable
inference to conclude that a “vast number” of people with opioid prescriptions lasting more than 7 days
are disabled under the ADA. (Doc. 74, p. 4.) Accordingly, under the applicable standard of review,
Plaintiff has sufficiently alleged a claim for disability discrimination.

C. The Costco Policy Results in Disparate Treatment

 

 

7 It is not necessary that the Costco Policy discriminate based on traits associated only with disabled
persons.

The difference between proxy discrimination and facially neutral overdiscrimination is
merely one of degree. In a case of proxy discrimination the defendant discriminates against
individuals on the basis of criteria that are almost exclusively indicators of membership in
the disfavored group. By contrast, facially neutral overdiscrimination arises when the
defendant exhibits a willingness to distinguish amongst individuals on the basis of facially
neutral criteria, knowing (but accepting) that some individuals who are not members of the
disfavored group will suffer alongside the targeted individuals.

Pac. Shores Props., LLC v. City of Newport Beach, 730 F.3d 1142, 1160 n. 23 (9th Cir, 2013), cert.
denied, S74 U.S. 974 (2014). 13

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

1A

12

13

14

45

16

1?

18

13

20

21

22

23

24

25

26

27

238

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 18 of 28

Plaintiff alleges disparate treatment under the Costco Policy. (SAC, 9128) As Cosico
acknowledges, the test for disparate treatment is deliberate indifference, which is the failure to act on
knowledge that a harm to a federally protected right is substantially likely. Duvall v. County of Kitsap,
260 F.3d 1124, 1138-39 (9th Cir. 2001). Costco contends the SAC fails to allege facts to support
deliberate indifference, (Doc. 76, p. 14.) This contention is clearly not true. Plaintiff alleges:

The test for disparate treatment is deliberate indifference, which requires knowledge that a harm

to a federaliy protected right is substantially likely and a failure to act upon that the likelihood.

When Walgreens and Costco adopted the dosage and duration limits from the CDC Guideline as

part of their respective Opioid Dispensing Policies, they knew that the Guideline was directed to

clinicians and not pharmacists, that it was never intended for the purpose for which they were
using it, that it was only a recommendation and that the dosage and duration limits were meant
for acute pain and people just starting opioid medication. Walgreens and Costco knew that
applying these limits to persons presenting valid opioid prescriptions exceeding those limits and
who were not starting opioid medication was an inappropriate application of the CDC Guideline
and that it was substantially likely to impact disabled persons seeking to have those valid
prescriptions filled. Nonetheless, even after public complaints by the AMA, the CDC’s own
warning that its Guideline should not be misapplied and complaints from their respective
customers, neither Walgreens nor Costco took any action to prevent their misapplication of the

Guideline to disabled persons.

(SAC, §128) IN short, the SAC alleges Costco (and Walgreens) knew from public pronouncements that
the incorporation of the CDC Guideline dose and duration limits into its Policy was inappropriate and
causing harm to patients yet did so anyway. These allegations sufficiently to allege deliberate
indifference by Costco.

D, Plaintiff Lacks Meaningful Access under the Costco Policy

Costco also arges that Plaintiff has not sufficiently alleged lack of meaningful access to its
pharmacies because, in Costco’s opinion, the four interactions Plaintiff alleges with Costco pharmacists
provide “no support” for her claim. (Doc. 76, p. 15.) Once again, Costco’s argument depends upon and
applies a standard that is simply not applicable at this stage. Plaintiff has adequately alleged she is disabled

(an allegation not disputed by Costco) and that Costco has refusal to fill her opioid prescriptions ever}

fime at the multiple Costco locations where she has attempted to fill them. (SAC, (9109-111) Plaintiff
14

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
19

11

12

13

14

15

16

a7

18

19

20

21

22

23

24

29

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 19 of 28

was never told that her prescriptions were invalid. On one eccasion, Plaintiff was not given any reason
for the refusal. On another, she was told Costco did not sell her medication, which Plaintiff alleges was al
pretextual reason. On a third occasion, the denial was purportedly because she did not have her Costco
card with her, though her mother, who was present, did have a Costco card. Plaintiff also alleged this
reason was pretextual. Jd.

Plaintiff is entitled to all reasonable inferences from these allegations drawn in her favor. She has
alleged she is disabled and has valid prescriptions for opioid medication, She has alleged that Costco has
an opioid Policy inappropriately incorporating the CDC Guideline dose and durations limits, which her
prescriptions exceeded. Costco refused to fill her prescriptions either for no reason or pretextual reasons.
The fact that it happened on only three or four occasions is legally irrelevant as Plaintiff is not required to
undertake a vain and useless act. It is reasonable to infer from these allegations, and the other allegations
in the SAC, that Plaintiff has no access, and certainly no meaningful access, to Costco’s pharmacy services
for her opioid prescriptions. Costco’s opportunity to refute these allegations will come later after adequate
discovery.

Costco also throws out a smattering of statements purporting to be arguments that Plaintiff has not
sufficiently alleged lack of meaningful access. Costco claims Plaintiff has not alleged that she and the
putative class are “disproportionately impacted” by the Costco Policy. (Doc. 76, p. 15.) There is no set

standard to establish whether an impact is “disproportional,” but Plaintiff has alleged:

 

In 2018, for example, there were 168,158,611 opioid prescriptions issued in the United States. Of
these, 59,492,722, or 35.37%, were for more than 7 days, Additionally, 25,769,022 prescriptions,
or 15.32%, were for dosages exceeding 50 MME and 12,597,565, or 7.5%, exceeded 90 MME. In
2018, Walgreens had a market share of prescription drug revenue of 17.5% and Costco had a
market share of 0.6%. Thus, a substantial number of prescriptions written in 2018 were/would
have been subjected to the dosage and/or duration limits in the Walgreens and Costco Policies and
those prescriptions were written for people who disproportionately qualify as disabled within the
meaning of the ADA.

(SAC, 7129)
15

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint
10

41

12

13

14

15

16

17

18

193

20

ai

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 20 of 28

These statistics show that a significant number of people receive prescriptions for opioids
exceeding the CDC Guideline dose and duration thresholds and are affected by the Costco Policy. Even
if not all of the people with such prescriptions are considered disabled under the ADA, it is a reasonable
inference that a “vast number” of them are disabled (as Walgreens even agrees). Accordingly, Plaintiff
has sufficiently alleged a “disproportionate” impact. ®

Costco additionally attributes to Plaintiff an “implicit claim that she requires additional
protections to equalize her access to opioid medication.” (Doc. 76, p. 16.) Plaintiff does not know what
Costco means by this assertion, but she is making no such claim. Plaintiff is simply asking that Costco
cease using the CDC Guideline dose and duration limits inappropriately as a means to avoid filling her
legitimate opioid prescriptions.’

E, Plaintiff has Adequately Alleged A Necessary
and Reasonable Modification to Costco’s Policy

 

i. Request for Reasonable Modification of Costco’s Policy

 

Costco argues that Plaintiff has not alleged that she requested a reasonable modification of its
Policy. As an initial matter, Title IT] of the ADA does not require that a modification be requested by

Plaintiff. Aguirre v. California School of Court Reporting (CSCR)—Riverside, 2016 WL 7635957 *3

 

8 Costco (and Walgreens in its motion) points out that 129 of the SAC incorrectly states the

number of opioid prescriptions exceeding 7 days that were issued in the United States in 2018. (Doc.
76, pp. 13, n.2.) The correct number is 108,665,889. The mistake was due to a transcription error
following mathematical calculations. However, the point of the statistic is to demonstrate the significant
disparate impact caused by the Costco (and Walgreens) Policy. Costco’s correction merely confirms
that point. The SAC also inadvertently cites to the 2018 CDC Report for these statistics rather than the
2019 Report, which can be found at https://www.cdc.gov/drugoverdose/pdf/pubs/2019-cde-drug-

surveillance-report.pdf,

 

° Costco quotes a portion of one sentence from SAC 9130 and claims it is a series of hypotheticals
“unsupported by any specific factual allegations against Costco.” (Doc. 76, p. 16 n. 6.) The supposed
“hypotheticals” are factual allegations, which Plaintiff is entitled to have accepted as true, and, further,
factual support for these “hypotheticals” is contained throughout the SAC, in particular at 109-130.

16

Plaintiffs Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 21 of 28

(C.D. Ca. 2016)(“Nothing in the text of Title THI requires a disabled individual to request an
accommodation before bringing suit”); Tauscher v. Phoenix Board of Realtors, Inc., 931 F. 3d 959, 964-
5 (9" Cir. 2019). While some courts have held or implied that a request for a reasonable modification
must be given, they universally agree that the request does not have to be in writing and does not have
to use any particular language or even reference the ADA, Courts have also held that that no request is
necessary when the defendant is aware of a disability requiring accommodation.’ A disabled person,
such as the Plaintiff, presenting a valid prescription for opioids to a sophisticated pharmacy such as
Costco, with supposedly trained and licensed pharmacies, should not need to request a modification of
the pharmacy’s policies to simply dispense the drugs he or she needs.

As Costco acknowledges, Plaintiff alleged that she spoke to pharmacists at Costco about their
refusal to fill her prescription and even pleaded with a pharmacy manger about filling her opioid.
prescription. (SAC, 4§109-113) In addition, she has alleged:

Walgreens and Costco are each aware of the need to modify their respective Opioid Dispensing

Policies, and their practices and procedures implementing those policies. The language of the

CDC Guideline makes it obvious that the Guideline was not intended to be used as adopted by

Walgreens and Costco. Even if not obvious, the Guideline has been publicly criticized by

organizations such as the AMA and the CDC itself publicly warned against misapplication of its

Guideline. In addition, Plaintiff has specifically complained to Walgreens’ corporate

headquarters, to Walgreens pharmacy managers and to Costco pharmacy managers about their

respective Opioid Dispensing Policies, Practices and Procedures. Upon information and belief,
numerous other disabled persons and/or their treating physicians have also complained to

Walgreens and Costco about their respective Opioid Dispensing Policies, Practices and

Procedures and requested reasonable modification of the same. In the alternative, requesting
reasonable modification would be futile.

 

to See, ¢.g., Zivkovic v, S. Cal, Edison Co,,302 F.3d 1080, 1089 (9th Cir.2002); HEO.C. v. CR.
England, Inc., 644 F. 3d 1028, 1049 (10" Cir, 2011); Barneft v. U.S. Air, Inc., 228 F.3d 1105, 11140. 5
(9th Cir, 2000), vacated on other grounds, 535 U.S. 391 (2002); Taylor v. Phoenixville Sch. Dist., 184 F.
3d 296, 313 Gd Cir.1999); Kiman v. New Hampshire Dep't of Corr, 451 F.3d 274, 283 (st Cir.
2006); Taylor v. Phoenixville School District, supra, Coneen v. MBNA America Bank, N_A., 334 F.3d 318,
332 (3d. Cir, 2003); AfeKissick v. County of York, 2010 WL 1930132 *6 (M.D. Pa. 2010); Schnidt v.
Safeway Inc., 864 F. Supp. 991, 997 (D, Or, 1994), ,5

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
16

11

12

13

14

15

16

Li

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 22 of 28

(SAC, 4133} Assuming a legal requirement to request a reasonable modification, these allegations are
sufficient to satisfy any such requirement.

ii, The Requested Modifications are Necessary

 

Costco contends that Plaintiff's requested modifications are not necessary because she has a “like
experience” as “any person with an opioid prescription that exceeds the ‘dose and duration’ thresholds.”
(Doc. 76, p. 17.) But, the point of Plaintiff's Complaint is that she and other persons with opioid
prescriptions exceeding the CDC Guideline dose and duration thresholds do not have the same experience
or access to Costco’s pharmacy services as people who don’t have opioid prescriptions or who have opioid
prescription that do not exceed the CDC Guideline dose and duration thresholds. (See SAC, 4130)

Costco’s “like experience” argument is a rehash of its meaningful access argument. As
previously addressed, Plaintiff lacks meaningful access to Costco’s pharmacy services and her
experience is far different than that of customers - disabled and non-disabled - whose opioid prescriptions
do not exceed the CDC Guideline dosage or duration limits or whose prescriptions are for non-opioids.

Plaintiff would further point out that the Costco Policy’s inappropriate use of the CDC Guideline
dosage and duration limits acts as de facto eligibility criteria that screen out or tend to screen out disabled
persons from fuliy and equally enjoying access to Costco’s pharmacy services. As alleged in the SAC,
the Department of Justice published a Technical Assistance Manual which provides several illustrations,
two of which are particularly apt to Plaintiff’s allegations:

ILLUSTRATION 1: A restaurant has an unofficial policy of seating individuals with visible

disabilities in the least desirable parts of the restaurant. This policy violates the ADA because it

establishes an eligibility criterion that discriminates against individuals with certain disabilities
and that is not necessary for the operation of the restaurant. The restaurant may not justify its
policy on the basis of the preferences of its other customers.

ILLUSTRATION 2: A parking garage refuses to allow vans to park inside even though the

garage has adequate roof clearance and space for vans. Although the garage operator does not
intend to discriminate against individuals with disabilities, the garage’s policy unnecessarily

18

Plaintiff’ s Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
190

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

2g

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 23 of 28

tends to screen out people with certain mobility impairments who, in order to have enough space

for mobility aids such as wheelchairs, use vans rather than cars,!?
(SAC, 4131)

The illustration policies are much more benign than the Costco Policy alleged by Plaintiff and
yet the DOJ considers reasonable modifications necessary for those hypothetical policies. Similarly, the

SAC more than sufficiently alleges that the modifications requested by Plaintiff are necessary.
ili. The Requested Modifications are Reasonable

Reasonable modification or accommodation claims recognize that “equal treatment may not
beget equality, and facially neutral policies may be, in fact, discriminatory if their effect is to keep
persons with disabilities from enjoying the benefits of services that, by law, must be available to them.”
Presta v. Peninsula Corridor Joint Powers Bd., 16 F.Supp.2d 1134, 1136 (N.D. Ca. 1998). See also
Dunlap v. Ass'n of Bay Area Gov'ts, 996 F, Supp. 962, 965 (N.D, Ca. 1998) (“[T]he ADA ... creates an
affirmative duty in some circumstances to provide special, preferred treatment, or ‘reasonable
accommodation’”),

There is “no precise test for what constitutes a reasonable accommodation.” Johnson vy. City of
Blaine, 970 F.Supp.2d 893, 911 (D. Minn. 2013). Plaintiff need only show that a reasonable
accommodation is “facially possible,” see Pickens v. Astrue, 252 Fed, Appx. 795, 796 (Oth Cir, 2007);
Fjellestad vy. Pizza Hut of Am., Inc., 188 F.3d 944, 950 (8th Cir. 1999), or “suggest the existence of a
particular plausible accommodation.” Stone v. City of Mount Vernon, 118 F.3d 92, 98 2d Cir, 1997),
cert, denied, 522 ULS, 1112 (1998),

Costco contends that Plaintiff's requested modification of its Policy is too vague to be workable.

(Doc. 76, p. 17.) But, the modifications sought are quite specific and adequate for this stage of the

 

i https://www.ada.gov/taman3.html, H1-4.1100,

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 24 of 28

proceedings. At present, Plaintiff does not know the details of Costco’s Policy and Costco refuses to
disclose those details while also contending its Policy is something different than what has been alleged
by Plaintiff. The Policy alleged by Plaintiff (based on her experience and available information)
inappropriately incorporates the CDC Guideline dosage and duration limits and actively works to nor fill
opioid prescriptions exceeding those limits rather than determine if the prescriptions are valid, all without
informing the patient of the true reasons why his or her prescription is not being filled as written. Plaintiff
has requested that (a) the Costco Policy be revised to not inappropriately use the CDC Guideline dosage
and/or duration limits as a basis for refusing to fill valid opioid prescriptions as written and (b) to require
that patients be informed of the true reason why their opioid prescriptions are not being filled as written.
(SAC, 99136, 144)

Costco creates a strawman argument, claiming that Plaintiff's requested modifications could result
in its liability for “overprescribing” or failing to maintain adequate controls and that Plaintiff fails to “take
into account a pharmacist’s duty to properly prescribe and dispense controlled substances.” (Doc. 76, p.
17.) As an initial matter, pharmacists have no “duty to prescribe” and, indeed, would be guilty of
practicing medicine without a license if they were to prescribe, as opposed to dispense, controlled
substances. See 21 C.F.R. § 1306.04(a)(“The responsibility for the proper prescribing and dispensing off
controlled substances is upon the prescribing practitioner’), Nor do Plaintiffs requested modifications
result in a failure to maintain adequate controls for dispensing opioids, Plaintiff's requested modifications
seek to (i) remove the inappropriate use of the CDC Guideline for a purpose for which it was never
intended, i.e., as a means to nof fill valid prescriptions and (ii) to provide information to customers as to
why the pharmacist is refusing to fill those prescriptions which are refused, As the AMA and CDC have

both publicly announced, the incorporation of the CDC Guideline dosage and duration limits into the

20

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

49

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 25 of 28

Costco Policy in the manner alleged by Plaintiff is inappropriate, so removing that incorporation createg
no problem (and, indeed, corrects an existing problem).'*

Costco’s argument is also premature. At the pleading stage, the burden of establishing
reasonableness is “not a heavy one.” National Federation of the Blind y. Lamone, 813 F.3d 494, 507 (44
Cir, 2016), The modifications requested by Plaintiff are certainly “facially possible” and there is nothing
unreasonable about them. In fact, the modifications effectively require Costco to go back to its Policy
before it adopted the 2016 CDC Guideline, which, as Plaintiff alleges, was never intended for the purpose
for which it is being used by Costco. After an adequate opportunity for discovery, Plaintiff's requested
modifications may be revised.

VI.

PLAINTIFF'S CLAIMS DO NOT SEEK RELIEF FOR THE
“INADEQUATE TREATMENT OF A DISABILITY” BY PHARMACISTS

Costco mischaracterizes the SAC as alleging “nothing more than inadequate medical treatment.”)
(Doc. 76, p. 11.) The most obvious problem with Costco’s characterization is that pharmacists do not
provide “medical” treatment; their role in filling prescriptions is to determine that the prescription is valid
and to advise of potentially dangerous interactions with other medications. Even disregarding this
misstatement of the pharmacist’s role, Costco’s mischaracterization deliberately seeks to obscures and

blur the nature of the allegations in the SAC. As discussed previously, Plaintiff alleges that Costco’s

 

2 Costco also cites to footnote 14 in the Court’s February 3, 2021 Order in which the Court accused
Plaintiff of not considering how her requested modifications could “change the nature of pharmacists’
work and disrupt Defendants’ business.” (Doc. 76, p. 17; Doc. 61, p. 20 n, 14.) In the first instance, the
modifications requested by Plaintiff do no such thing. However, more importantly, it is an inapplicable
consideration at this stage of the proceedings. Costco bears the burden of proving a fundamental
alteration. 42 U.S.C. § 12182(b)(2)(A)Gi). See also Johnson v. Gambrinus Co./Spoetzl Brewery, 116 F.
3d 1052, 1059 (5" Cir. 1997); Pahlavan v. Drexel University College of Medicine, 438 F.Supp.3d 404,
42] (E.D. Pa. 2020). Also, the Baughman and Johnson cases cited by the Court were decided on summary
judgment, not motions to dismiss.

21

 

Plaintiff's Opposition to Defendant Costco Wholesale Corp,.’s Motion to Distniss Second Amended Complaint
10

it

12

13

14,

i5

16

17

18

i9

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 26 of 28

Policy pressures and/or instructs, expressly or implicitly, its pharmacists to of fill opioid prescriptions
which exceed the CDC Guideline dose and duration thresholds and/or fill them at lesser amounts,
regardless of whether the prescriptions are valid. (See SAC, 956, 57) Indeed, Plaintiff alleges that

> 66

Costco’s Policy, and related training, interferes with its pharmacists’ “professional judgment” by
instructing, coercing and/or incentivizing them to not fill even legitimate opioid prescriptions which
exceed the CDC Guideline dose and duration thresholds.

This “inadequate treatment of disability” argument arises out of Costco’s “wishful thinking”)
construction of the SAC, The Court, however, is required to read the actual allegations in the SAC, accept
them as true, construe them in the light most favorable to Plaintiff and draw all reasonable inferences in
her favor. Even a straight-forward reading of the SAC makes it clear that Plaintiff is not trying to pursue
a professional malpractice claim against Costco through federal and state discrimination statutes, °

Vil.
PLAINTIFE'S CALIFORNIA STATE LAW CLAIMS MAY NOT BE DISMISSED
Costco seeks dismissal of Plaintiffs claims under the Unruh Act on the basis that her federal claims

must be dismissed. (Doc. 36, pp. 8-10) For the reasons given herein, Plaintiff's federal claims should not

be dismissed; therefore, the California Unruh Act claim also survives. Costco also contends that a claim}

 

13 Costco cites some cases for the proposition that federal anti-discrimination statutes are not

intended to remedy medical malpractice. Plaintiff is not alleging a claim for medical practice. Further,
Costco is not immune to a discrimination claim simply because medical or professional treatment may be
involved, A medical treatment decision can be challenged under anti-discrimination statutes when: “(1

the treatment decision was so unreasonable as to be arbitrary and capricious, raising an implication of
pretext for some discriminatory motive, and (2) if not pretextual, the treatment decision was based on
stereotypes of the disabled rather than an individualized inquiry as to the plaintiff's condition.” Buchanar
vy, Maine, 469 F.3d 158, 176 (1* Cir. 2006); Kiman vy. New Hampshire Department of Corrections, 451 F.
3d 274, 284-5 (1st Cir. 2006). See also Smith vy. Aroostook County, 376 F.Supp.3d 146, 159 (D. Me.)
aff'd, 922 F. 3d 41 (1" Cir. 2019) (discussing the distinction drawn between “ADA claims based on
negligent medical care from those based on discriminatory medical care”)

22

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 27 of 28

under the Unruh Act, even one based on the ADA, requires proof of intentional discrimination. This is an
incorrect statement of the law. In Munson v. Del Taco, Inc., 208 P.3d 623 (Ca, 2009), the California
Supreme Court held that a plaintiff seeking damages for ADA violations under the Unruh Act is not
required to prove intentional discrimination. Further, Plaintiff has alleged intentional discrimination. (See
SAC, F7113, 128)
VIII.
CONCLUSION

For the reasons given herein, Costco’s Motion to Dismiss should be denied in its entirety. The law
provides that disability discrimination can be established by disparate treatment, disparate impact ot
failure to provide a reasonable modification, Nunes v. Massachusetts Dept. of Correction, 766 F.3d 136,
144 (1* Cir. 2014); Tsombanidis v. West Haven Fire Dept., 352 F.3d 565, 573 (2d Cir. 2003). A Rule
12(b) motion to dismiss for failure to state a claim for relief is granted only if it is “clear that no relief can
be granted under any set of facts that could be proved consistent with the allegations,”’ Ledford vy.
Sullivan, 105 F. 3d 354, 356 (7" Cir. 1997) (quoting Hishon v. King & Spalding, 467 U.S. 69, 73 (1984).
Thus, if the SAC sufficiently alleges a claim for disability discrimination under any available ground -
which it does ~ then Costco’s Motion to Dismiss must be dismissed in tofo and not granted in part.

In the alternative, should the Court determine that any portion of Costco’s Motion should be
granted, Plaintiff respectfully requests leave to replead and also prays for all other relief to which she is
justly entitled.

Respectfully Submitted,

/s/ Thomas D. Halklar

Thomas D, Haklar, CA Bar No, 169039
Peggy J. Reali (Of Counsel) SBN 153102
LAW OFFICE OF THOMAS D. HAKLAR
320 Encinitas Blvd., Suite A

Encinitas, CA 92024

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
10

il

12

13

14

15

16

1?

18

193

20

21

22

23

24

25

26

27

28

 

 

Case 3:20-cv-05451-CRB Document 79 Filed 05/21/21 Page 28 of 28

Tel.: (858) 481-5454
Fax: (858) 720-9797
thaklar@haklarlaw.com

Scott D, Hirsch (pro hac vice)
SCOTT HIRSCH LAW GROUP
7301 W Palmetto Park Rd #207A
Boca Raton, FL 33433
Telephone; (561) 569-7062
{scott@scotthirschlawgroup.com)

Joseph A. Bruno (pro hae vice)
BRUNO & BRUNO

855 Baronne Street

New Orleans, Louisiana 70113
Telephone: (504) 525-1335
Facsimile: (504) 581-1493
(jbruno@brunobrunolaw.com)

Robert Redfearn (pro hac vice)
Robert L. Redfearn, Jr. (re hac vice)
30th Floor, Energy Centre

1100 Poydras Street

New Orleans, Louisiana 70163-3000
Telephone: (504) 569-2030
Facsimile: (504) 569-2999
(Robertr@SPSR-law.com)
(Robertjr@SPSR-law.com)

 

Mark Kepple (pro hac vice)
1219 Chapline Street .
Wheeling, W. Va. 26003
Telephone: (304) 233-3100
Facsimile: (304) 343-3133
(mkepple@baileywyant.com)

 

Theodore Huge (pro hac vice)
HARRIS & HUGE, LLC

180 Spring Street

Charleston, SC 29403
Telephone: (843) 805-8031
Facsimile: (843) 636-3375
(ted@hatrisandhuge.com)

 

Attorneys for Plaintiff Susan Smith and all those
similarly situated.

24

Plaintiff's Opposition to Defendant Costco Wholesale Corp.’s Motion to Dismiss Second Amended Complaint

 
